—In a proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of Schools of the Jericho Union Free School District dated April 18, 1995, which found that the petitioner was not eligible for retroactive membership in the New York State Teachers’ Retirement System, the Board of Education of Jericho Union Free School District and Superintendent Robert Manheimer appeal from a judgment of the Supreme Court, Nassau County (Brucia, J.), entered January 4, 1996, which granted the petition and vacated the determination.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the determination finding the petitioner ineligible for retroactive membership in the New York State Teachers’ Retirement System was arbitrary and capricious and without a rational basis (see, Matter of Fariel v Board of Educ., 230 AD2d 854). The affidavit belatedly submitted by the appellants with their answer to the petition containing further justification for their decision cannot be considered inasmuch as judicial review of an administrative determination is limited to the grounds invoked by the administrative body (see, Matter of Scherbyn v Wayne-Finger Lakes Bd. of Coop. Educ. Servs., 77 NY2d 753, 758-759; Matter of Fariel v Board of Educ., supra). Accordingly, the Supreme Court properly granted the petition. Bracken, J. P., Santucci, Altman and McGinity, JJ., concur.